Sternhagen,
concurring: Since the Suisman decision has been affirmed by the Circuit Court of Appeals to which this proceeding would go on review and certiorari has been twice denied, it gives authoritative support to the present decision. But I can not refrain from expressing a doubt of the soundness of treating the distribution by a trustee at the appointed time as being a “sale or other disposition” of the distributed assets in consideration for value consisting of the discharge of his duty to distribute.